DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2021 has been entered.
 
Response to Amendment
The amendment filed 08 June 2021 has been entered.
Claims 1, 4-13, and 16-20 remain pending in the application, wherein claims 1 and 13 have been amended and claims 2 and 14 have been canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8-9, 14-15, and 21 of U.S. Patent No. 9,187,850 (previously cited). they contain the following overlapping subject matter:
Instant claim 1 recites a pom-pom.  Claims 1 and 14 of the ‘850 patent recite a pom-pom.
Instant claim 1 recites the pom-pom comprises a number of sheets.  Claims 1 and 14 of the ’850 patent recite the pom-pom comprises a plurality of sheets.
Instant claim 1 recites each sheet extends longitudinally for a length between ends and having a width defined between longitudinal sides.  Claim 1 of the ‘850 patent recites opposite side edges.  Claim 14 of the ‘850 patent recites each sheet having generally parallel sides edges and opposed ends.  
Instant claim 1 recites each sheet includes at least two strips extending between the longitudinal ends and divided by a longitudinal line of slits.  Claim 1 of the ‘850 patent describes this feature as a plurality of spaced links joining the strips, the links on a line and slits extending through the sheet along the line between the links.  Claim 14 of the ‘850 patent recites two strips located side-by-side strips extending between the sheet ends (i.e. the longitudinal ends) separated by a line and slits spaced along said line (i.e. the strips are divided by a longitudinal line of slits).
Instant claim 1 recites adjacent slits are separated from each other by a link.  Claim 1 of the ‘850 patent describes this feature as a plurality of spaced links joining the strips, the links on a line and slits extending through the sheet along the line between the links.  Claim 14 of the ‘850 patent recites a plurality of links on said line between said slits (i.e. adjacent slits are separated from each other by a link).
Instant claim 1 recites a number of fingers extending from each of the strips.  Claim 1 of the ‘850 patent describes this as a plurality of fingers on opposite sheet edges, two side-by-side strips between the fingers.  Claim 14 of the ‘850 patent recites a plurality of fingers, each extended outwardly from the strip to an adjacent sheet side edge.
Instant claim 1 recites the fingers being defined between slices in the sheet that extend between one respective strip and one corresponding longitudinal side of the sheet, each finger having a bound end connected with the respective strips.   Claim 8 of the ‘850 patent recites slits extending inwardly from side edges (i.e. longitudinal sides of the sheet), said slits forming sides of said fingers and depends on claim 1 of the ‘850 patent which recites a plurality of fingers on opposite sheets edges, two side-by-side strips between the fingers.  Claim 14 of the ‘850 patent recites a plurality of fabric fingers, each fabric finger joined to a strip and extending outwardly from the strip to an adjacent sheet side edge.  
Instant claim 1 recites the end of the fingers forms an outer shape of the pom-pom.  Claim 5 of the ‘850 patent recites fingers extending away from the core to finger ends at the exterior surface of the pom-pom (i.e. finger ends form an outer shape of the pom-pom).  Claim 9 of the ‘850 patent recites wherein the fingers on each side of the tie form generally semi-spherical bodies.  Claim 14 of the ‘850 patent recites fingers extending outwardly from the tie to form a pom-pom body (i.e. forms an outer shape of the pom-pom).
Instant claim 1 recites a tie for binding the links into a core, the tie arranged along the line of slits and binding the links into the core by tight circumferential extension about the links to compress the links relative to the strips.  Claim 1 of the ‘850 patent recites a circumferential tie at the pom-pom core, said tie being on the outside of the sheets and tightly surrounding (i.e. by tight circumferential extension) all of the sheets and said links, the slits adjacent the tie extending to either side of the tie, the strips on each side of the tie gathered to form sheet retention bodies extending outwardly of the tie (i.e. links are compressed relative to the strips).  Claim 5 of the ‘850 patent recites a tie surrounding the links and the links are in the pom-pom core.  Claim 14 of the ‘850 patent recites a circumferential tie tightly surrounding the links and slits (i.e. by tight circumferential extension) such that the plane of the tie overlies all of the links and the slits adjacent the tie extend 
Instant claim 4 recites wherein the tie is arranged to tightly bind the links to form retention bodies to maintain the tie along the slits.  Claim 1 of the ‘850 patent recites the tie tightly surrounding all the links, the slits adjacent the tie extending to either side of the tie (i.e. the tie is along the slits), the strips on each side of the tie form sheet retention bodies and hold the sheets in the tie.
Instant claim 5 recites wherein at least one of the number of sheets is formed of stretchy and resilient material.  Claims 1 and 21 of the ‘850 patent recites a plurality of stretchy flexible sheets (i.e. stretchy and resilient material).  Claim 14 of the ‘850 patent recites a plurality of sheets formed of stretchy material.  Claims 3 and 15 of the ‘850 patent each recite where the material is formed from one of the following materials: fabric with spandex, rubber, an elastomer, etc.  Each of these materials are considered to be stretchy and resilient.
Instant claim 6 recites wherein at least one of the number of sheets is formed of material different from another one of the number of sheets.  Claims 1 and 14 of the ‘850 patent recite a plurality of sheets formed of different stretchy materials.  Claim 21 of the ‘850 patent recites providing a plurality of stretch flexible sheets, at least two of the sheets being formed of different materials.
Instant claim 9 recites wherein the number of sheets includes at least two sheets bound together by the tie.  Claims 1, 14, and 21 of the ‘850 patent recite a plurality of sheets (i.e. at least two sheets) and a tie tightly surrounding the links and strips on each side of the tie (claim 1) or adjacent to the tie (claims 14 and 21) hold the sheets in the pom-pom.
The instant claims and the claims of the ‘850 patent differ insofar as specifying the intended use of a pom-pom as being “for entertainment”, defining the fingers as having “a loose end defined prima facie case of obviousness exists.  See MPEP § 2144.05.  The written description for the ‘850 patent also teaches that the links may be one-half inch long for a four-inch diameter pom-pom (Col. 3, lines 50-58).  The difference in the length of the links between the instant claims and the ‘850 patent is considered to be a recitation of relative dimensions and are described as having the same function (i.e. the links are bound and compressed by a tie and form a core; instant specification, paragraphs 0040-0041; ‘850 patent, Col. 3, lines 22-33), and the courts have held that where the only difference between the prior art and the instant claims is a recitation of relative dimensions that would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  See MPEP 2144.04(IV)(A).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to include these recited features as obvious variants of the .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim 20 is being interpreted under 35 U.S.C. 112(f).
Claim 20 invokes 35 U.S.C. 112(f) because it recites “a holding means for retaining the at least one bunched sheet in position for binding” (i.e. specifically uses the phrase “means for”).  The recited structure of “at least one prong” associated with the holding means is insufficient to reasonably convey to one of ordinary skill in the art as to what the holding means comprises and how the at least one bunched sheet is retained except to determine the holding means from the specification.  In the interest of advancing prosecution, the holding means for retaining the at least one bunched sheet is interpreted as meaning a hold device having a pair of prongs where each prong has a bent shape to form an inflection point (instant specification, paragraphs 0044-0045; Fig. 7) and 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer (US Pat. No. 9,187,850, previously cited).
Claim 1: Sheffer teaches a pom-pom and a method of forming a pom-pom, where the pom-pom may be used as a children’s or pet’s toy, a cheerleading device, etc. (i.e. for entertainment) (Col. 4, lines 38-42).  The pom-pom includes a number of rectangular flexible sheets, with each sheet having opposed side edges and opposed ends (i.e. being rectangular is considered to meet the limitation where each sheet extends longitudinally for a length between ends and has a width defined between longitudinal sides) (Col. 2, lines 19-34; Figs. 3-4 copied below).  Sheffer further teaches that two side-by-side and straight strips extend down the length of the sheet from end to end and are located centrally between side edges (i.e. at least two strips extend between the longitudinal ends) (Col. 2, lines 19-34; Figs. 3-4 below).  The strips 28 are separated by a line of spaced slits 30 which extend between sheet ends and are joined together by links 32 located between adjacent slits 30 (Col. 2, lines 19-34; Figs. 3-4 below).  A plurality of regularly spaced side slits 36 form a row of spaced, parallel fingers 14 extending outwardly from each strip 28 to the adjacent side edges 24 (i.e. to corresponding longitudinal sides of the sheet) (Col. 2, lines 35-41; Figs. 3-4 below).  The fingers have finger ends 42 (Col. 2, lines 35-41), and the fingers 14 are seen in Fig. 3 as having a bound end connected with the respective strip 28 and a loose end 42 defined at the longitudinal side of the prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

    PNG
    media_image1.png
    227
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    644
    media_image2.png
    Greyscale

While not teaching a singular example of the instantly claimed pom-pom, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sheffer by changing the size of the links while keeping in the same function of reducing the material captured in the tie and causing the sides of the slits to bow outwards and form retention members (Sheffer, Col. 3, lines 22-33; instant specification, paragraph 0041) (see MPEP § 2144.04), and one would have had a reasonable expectation of success.   
Claim 13: Sheffer teaches a pom-pom and a method of forming a pom-pom having all the claimed limitations as described for claim 1 and outlined above.  Sheffer also teaches where the method includes placing a number of sheets 22 on top of each other to form a sheet stack 44 with the lines 34 of slits and links aligned over and under the lines 34 for the other sheets in the stack (Col. 2, lines 42-54; Figs. 3-4 above).  The opposing ends of the sheets in the stack are moved 
While not explicitly stating that the fabric is held in place while securing the tie around the bundle, it would have been obvious to one of ordinary skill in the art before the effective filing date to hold the bunched fabric (i.e. holding at least one of the strips in place) before and during binding the sheets because Sheffer teaches that force is required to bunch the sheets and a flaccid fabric has little internal rigidity (i.e. does not hold its position on its own accord).  Therefore, the need to hold the bunched fabric so that it stays aligned while tightening the tie would have been obvious to one of ordinary skill in the art before the effective filing date (see MPEP § 2144(I)), and one would have had a reasonable expectation of success.
	Claim 4: Sheffer teaches that when the tie is tightened around the links, the links are compressed together and held tightly (i.e. the tie is arranged to tightly bind the links), the slit sides and strips are bowed outwardly from the tie, and the strips 28 form circumferential retention 
	Claim 5: Sheffer teaches that the pom-pom is made of a number of flexible sheets (Col. 2, lines 7-12), stretchy fabric (Col. 3 line 66 to Col. 4 line 4), and claims the pom-pom comprising a plurality of stretchy flexible sheets (Sheffer, claim 1) (i.e. at least one of the number of sheets is formed of stretchy and resilient material).
	Claim 6: Sheffer further teaches where sheets in the pom-pom may be made of different fabric, such as an embodiment where stretchy 80%nylon/20% spandex sheets may be mixed with slightly abrasive nylon mesh sheets in a single pom-pom (i.e. at least one of a number of sheets is formed of material different from another one of the number of sheets) (Col. 3, line 66 to Col. 4, line 10).
	Claim 7: Sheffer teaches that the fingers 14 preferably have the same length and width (i.e. each finger has the same shape and size) (Col. 2, lines 50-54).
	Claim 8: Sheffer teaches that a plurality of regularly spaced side slits 36 extend from the outer edge of each strip 28 to the adjacent side edge 24 of the sheet 22 to form a row of spaced parallel fabric fingers 14 extending outwardly from each strip 28 to the adjacent side edge 24 (Col. 2, lines 35-41).  These fingers are shown in Figs. 3-4 above as being arranged opposite another finger relative to the line of slits 30.
	Claims 9-10 and 16-17: Sheffer teaches that the pom-pom is made by placing sheets on top of each other to form a sheet stack (i.e. the number of sheets includes at least two sheets) and where the sheets are aligned such that the slits and link are on aligned lines 34 (i.e. at least two sheets are stacked together aligning their slits (Col. 2, lines 42-54).  Fig. 4 shows this arrangement using a stack of four sheets, which lies within the claimed range.  See MPEP § 2131.03.  Sheffer further teaches that the sheet stack is bundled by reducing the length of the sheet stack until ends are grouped 
	Claims 11-12: Sheffer teaches that the when the tie is fully tightened around the outside of the sheets to hold all the links in place in the plane of the tie, the fingers of the sheets extend from the tie in all directions to form two finger hemispheres and form a spherical body (i.e. the outer shape of the pom-pom is spherical) and each hemisphere extends to one side of the tie (i.e. the tie defines a first hemisphere and a second hemisphere of the outer shape and a first portion of each of the at least two sheets on one side of the tie forms the first hemisphere and a second portion of each of the at least two sheets on the other side of the tie forms the second hemisphere) (Col. 3, lines 34-49).
Claims 18-19: Sheffer teaches that a pom-pom is made by forming a stack of sheets with the slits and links aligned on aligned lines 34 (Col. 2, lines 42-54), bundling the sheet stack by reducing the length of the sheet stack until ends are grouped together (i.e. the sheets are bunched) (Col. 1, lines 3-8), and tightening a tie to compress links at the center of the bundle (Col. 3, lines 15-21).  Since Sheffer teaches where forces foreshorten the stack (i.e. forces cause bunching of the sheets) and open the slits to form enlarged openings (Col. 2, lines 60-65) and where spandex fabric is typically flaccid and has little internal rigidity (Col. 3, lines 9-14), this is considered to teach the limitation of holding each of the strips in place after bunching the sheets and before binding the sheets by tightening the tie because the tie is placed to overlie the enlarged openings (Col. 3, lines 15-21) and the openings would not remain enlarged and open without a force holding the strips in place due to the flaccidity of the fabric.  Since the sheets are stacked, holding at least one of the strips of one of the at least two sheets is also considered to be holding at least one of the strips of the another one of the at least two sheets.  Therefore, the need to hold each sheet of the bunched .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheffer (US Pat. No. 9,187,850, previously cited) as applied to claim 13 above, and further in view of Kim (US PGPub. No. 2011/0203035, previously cited) and Yip et al. (US Pat. No. 8,403,145, previously cited).
Claim 20: The teachings of Sheffer regarding claim 13 are outlined above.  Sheffer teaches a pom-pom and a method of forming a pom-pom where a plurality of sheets are stacked, bunched, and secured with a tie.  However, Sheffer does not teach where the strips are held by pinning the strips with a prong of a holding means.
In a related field of endeavor, Kim teaches a clip that can be attached to apparel fabric where the fabric will bunch up and be held in place (paragraph 0031).  The clip has an outer edge 10 that would be on one side of the fabric and an inner edge 50 that would be on the other side of the fabric (i.e. a first and second prong) (paragraph 0031; Fig. 1 copied below).  Slightly above the crimp at the base, the inner edge forms a bulge 40 and then curves toward the outer edge to create an elbow 30 so that the fabric will bunch up within the bulge 40 at the clip’s midpoint and be held in place by the elbow 30 above the clip’s midpoint (paragraph 0031; Fig. 1 below).  

    PNG
    media_image3.png
    728
    477
    media_image3.png
    Greyscale

As both Sheffer and Kim teach about bunching fabric, they are analogous.  Sheffer teaches that fabric is bunched up prior to being tied and Kim teaches a clip that holds fabric in a bunched state.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sheffer by including a clip as taught by Kim to hold the fabric in a bunched state as this is a conventionally known method of securing fabric and one would have had a reasonable expectation of success.  However, although Kim teaches the clip can be used to hold fabric in a bunched state, Kim does not teach where the clip can be used for crafting purposes.
In a related field of endeavor, Yip teaches a bow-making device that includes a clip for holding the ribbon (i.e. fabric) in place during assembly (Col. 2, line 59 to Col. 3, line 27).  The clip extends from a base 46 and has a plurality of fingers 48a-b (i.e. prongs) that define a channel 50 and receptacle 52 (Col. 2, line 59 to Col. 3, line 5; Fig. 2 copied below).  Yip teaches that the receptacle should have a teardrop shape to function as a bottleneck inhibiting the inadvertent lifting of the 

    PNG
    media_image4.png
    696
    819
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    662
    805
    media_image5.png
    Greyscale

. 

Response to Arguments
Applicant’s arguments filed 08 June 2021 with respect to the double patenting rejection, see p. 7, have been fully considered but they are not persuasive.  The argument is based on the same reasons for traversing the rejection under 35 U.S.C. § 103.  However, as outlined above and in the response below, the amendment does not provide limitations that are patentably distinct from the prior art.
Applicant’s arguments filed 08 June 2021 have been fully considered but they are not persuasive.  Applicant argues that the obviousness rejection based on relative dimension as outlined in the Final Office Action mailed 08 December 2020 fails to support the allegation of reasonable expectation of success (p. 7-8 of remarks); however, support is provided by MPEP § 2144.04(IV)(A), wherein the courts have held that a change in size or proportion is considered to be a prima facie case of obviousness (and thus would have a reasonable expectation of success).  The burden shifts to the applicant to provide evidence that overcomes the prima facie case, such as by showing (i.e. with evidence) the criticality of the range.  See MPEP § 2144.05(III)(A).  Applicant argues that the intrinsic evidence has not been considered (p. 8 of remarks); however, the intrinsic prima facie case of obviousness of a change in dimension of the links.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784